                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID ROBINSON,                           :
     Plaintiff,                           :
                                          :
        v.                                :      CIVIL ACTION NO. 19-CV-953
                                          :
JESSIE KIRSCH, et al.,                    :
     Defendants.                          :

                                         ORDER

        AND NOW, this 15th day of January, 2020, upon consideration of Plaintiff David

Robinson’s Motion to Proceed In Forma Pauperis (ECF No. 9), Prisoner Trust Fund

Account Statement (ECF No. 10), and pro se Amended Complaint (ECF No. 8), it is

ORDERED that:

        1.    The Court’s June 24, 2019 Order (ECF No. 6) dismissing this case for

failure to prosecute is VACATED.

        2.    The Clerk of Court shall REOPEN this case.

        3.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        4.    David Robinson, #2018-5813, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court directs the Warden of Berks County Jail or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Robinson’s inmate account; or (b) the average monthly balance in Robinson’s inmate

account for the six-month period immediately preceding the filing of this case. The

Warden or other appropriate official shall calculate, collect, and forward the initial

payment assessed pursuant to this Order to the Court with a reference to the docket
number for this case. In each succeeding month when the amount in Robinson’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall

forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Robinson’s inmate account until the fees are paid. Each payment shall refer

to the docket number for this case.

       5.     The Clerk of Court is directed to SEND a copy of this Order to the

Warden of Berks County Jail.

       6.      The Amended Complaint is DEEMED filed.

       7.     For the reasons stated in the Court’s Memorandum, the following claims

are DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii):

              a. Robinson’s claims against the Defendants in their official capacities;

              b. Robinson’s claims against Defendant Mitzi Montz in her individual

                  capacity; and

              c. Robinson’s claims against Nurse Anthony in his individual capacity.

       8.        Robinson is given thirty (30) days to file a second amended complaint in

the event he can allege additional facts to cure the defect in his dismissed claims. Any

second amended complaint shall identify all defendants in the caption of the second

amended complaint in addition to identifying them in the body of the amended

complaint, shall state the basis for Robinson’s claims against each defendant, and shall

bear the title “Second Amended Complaint” and the case number 19-953. If Robinson

files a second amended complaint, his second amended complaint must be a

complete document that includes all of the bases for Robinson’s claims,
including claims that the Court has not yet dismissed if he seeks to proceed

on those claims. Claims that are not included in the second amended

complaint will not be considered part of this case. When drafting his second

amended complaint, Robinson should be mindful of the Court’s reasons for dismissing

his claims as explained in the Court’s Memorandum. Upon the filing of a second

amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       9.     If Robinson does not file a second amended complaint the Court will

direct service of his Amended Complaint on Defendants Jessie Kirsch and Nurse Leona

only so that Robinson can proceed on his deliberate indifference claims against them as

described in the Court’s Memorandum. Robinson may also notify the Court that he

seeks to proceed on these claims rather than file a second amended complaint. If he

files such a notice, Robinson is reminded to include the case number for this case, 19-

953.

       10.   The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case, if

summonses are issued.

                                         BY THE COURT:


                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.
